Citation Nr: 0944001	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than December 
10, 2003 for the grant of service connection for venous vein 
insufficiency of the left lower extremity.

2.  Entitlement to an effective date earlier than December 
10, 2003 for the grant of service connection for venous vein 
insufficiency of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and I. Ahmad, M.D.




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran subsequently 
relocated and jurisdiction of his claim was transferred to 
the RO in Newark, New Jersey.  

The June 2006 rating decision on appeal granted service 
connection for venous vein insufficiency of the left and 
right lower extremities.  The Veteran ultimately was assigned 
40 percent disability ratings for each lower extremity, 
effective from December 10, 2003.  The Veteran entered a 
Notice of Disagreement (NOD) as to the effective date 
assigned for the grant of service connection (December 10, 
2003).  The appeal eventually reached the Board.    

The Veteran also disagreed with the initial rating 
percentages assigned, but a July 2007 Board decision granted 
40 percent disability ratings for each lower extremity.  The 
disability rating issues are therefore no longer on appeal.  
However, the same July 2007 Board decision remanded the 
current effective date issues on appeal for further 
development.  As this development was completed, this case 
has now returned to the Board for further appellate 
consideration.  

The Veteran and his physician previously testified at a 
hearing before RO personnel in April 2006.  In addition, in 
June 2007 and in September 2009, the Veteran and his 
physician testified at hearings at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge.  
Transcripts of all three hearings have been associated with 
the claims folder.

Please note this appeal has been advanced on the Board's 
docket due to the severe financial hardship of the appellant 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO received the Veteran's informal claim for service 
connection for a vascular / vein disorder of the lower 
extremities on December 10, 2003.  

2.  There was no formal or informal claim for service 
connection for a vascular / vein disorder of the lower 
extremities, prior to December 10, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
10, 2003 for the award of service connection for venous vein 
insufficiency of the left lower extremity are not met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.160, 3.400 
(2009).

2.  The criteria for an effective date earlier than December 
10, 2003 for the award of service connection for venous vein 
insufficiency of the right lower extremity are not met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.160, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
VCAA letters from the RO to the Veteran dated in March 2004, 
June 2004, November 2004, February 2007, August 2007, and 
February 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his initial service connection 
claims, as well as the subsequent earlier effective date 
issues; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

In addition, the February 2007, August 2007, and February 
2008 letters advised  the Veteran of the elements of a 
disability rating and an effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The effective date issue on appeal stems from an initial 
rating assignment for venous vein insufficiency of the left 
and right lower extremities in a June 2006 rating decision.  
In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a NOD 
regarding an effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and Statements of 
the Case (SOCs) described within 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

In fact, with respect to content, the RO actually provided 
the Veteran with downstream Dingess notice in February 2007, 
August 2007, and February 2008 pertaining to the disability 
rating and effective date elements of his claim.  Further, 
after the Veteran filed an NOD with regard to an earlier 
effective date for his venous vein insufficiency of the left 
and right lower extremities, the additional notice 
requirements described within 38 U.S.C. §§ 5104 and 7105 were 
met by the December 2006 SOC and May 2009 SSOC.  
Specifically, these documents provided the Veteran with a 
summary of the pertinent evidence as to his earlier effective 
date claim, a citation to the pertinent laws and regulations 
governing an earlier effective date, and a summary of the 
reasons and bases for the RO's decision to deny an earlier 
effective date.  In addition, the Veteran's testimony and 
statements regarding the earlier effective date issue 
demonstrate he has actual knowledge of what is necessary to 
substantiate his claim.  Consequently, as to notice provided 
for the downstream effective date element of his claim, 
prejudicial error has not been established.  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the June 2006 adverse determination 
on appeal.  But in Pelegrini II, the Court also clarified 
that in these situations VA does not have to vitiate that 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Id.  Rather, VA need only 
ensure the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in February 2007, August 2007, and 
February 2008, the RO again went back and readjudicated the 
claim in the more recent May 2009 SSOC.  So each time after 
providing the required notice, the RO reconsidered the claim 
- including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.  Prickett, 20 Vet. App. at 376.  As such, 
the Board concludes prejudicial error in the timing of VCAA 
notice has not been demonstrated.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), relevant VA treatment 
records, and VA medical examinations and opinions.  The 
Veteran has submitted personal statements, medical treatise 
evidence, private medical evidence, a lay buddy statement, 
and hearing testimony.  There is no indication that any 
additional evidence remains outstanding.  In May 2009, the 
Veteran indicated that he had no other information or 
evidence to submit.  The Board is also satisfied as to 
compliance with its July 2007 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board decision is required).  The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.   

Governing Law and Regulations for Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  But unless otherwise provided, the effective date of 
compensation will not be earlier than the date of receipt of 
the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The 
Federal Circuit has emphasized that VA has a duty to fully 
and sympathetically develop the Veteran's claim to its 
optimum, which includes determining all potential claims 
raised by the evidence and applying all relevant laws and 
regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373  
(Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board is required to adjudicate all issues 
reasonably raised by a liberal reading of the appellant's 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision.  See 
Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 
Vet. App. 396 (1994).  But in determining whether an informal 
claim has been made, VA is not required to read the minds of 
the Veteran or his representative.  Cintron v. West, 13 Vet. 
App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  

Again, VA is required to identify and act on informal claims 
for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  But VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

In short, the essential requirements of any claim, whether 
formal or informal, are (1) an intent to apply for benefits, 
(2) an identification of the benefits sought, and (3) a 
communication in writing.  Brokowski v. Shinseki, 23 Vet. 
App. 79, 84 (2009).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The 
Court has recently confirmed that raising a pending claim 
theory in connection with a challenge to the effective-date 
decision is procedurally proper.  Ingram v. Nicholson, 21 
Vet. App. 232, 249, 255 (2007).  

Analysis

The Veteran's informal claim of service connection for a 
vascular / vein disorder of the lower extremities was 
received at the RO on December 10, 2003.  The RO eventually 
granted service connection for venous vein insufficiency of 
the left and right lower extremities in the June 2006 rating 
decision on appeal.  Based on VA and private medical opinions 
of record, the RO awarded service connection for venous vein 
insufficiency as directly attributable to service, rather 
than as secondary to his service-connected knee disorders.  
The RO established an effective date of December 10, 2003, 
the date of receipt of his informal claim for venous vein 
insufficiency.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.1(p), 3.155(a), 3.400.  The Veteran filed a July 2006 NOD 
with the effective date assigned.  The appeal has now reached 
the Board.  

The Veteran contends that the effective date for the grant of 
service connection for venous vein insufficiency of the left 
and right lower extremities should be earlier - 
specifically, June 24, 1996, the day after his discharge from 
service.  See 38 C.F.R. § 3.400(b)(2).  He believes that his 
Application for Compensation or Pension, VA Form 21-526, 
which was received by the VA six months prior to discharge, 
on December 11, 1995, should be sympathetically read as an 
informal claim for service connection for venous vein 
insufficiency, filed within one year of separation from 
service.  He asserts his December 11, 1995 claim, when read 
in combination with his STRs and VA medical evidence within 
one year of discharge, constitutes an informal claim for 
service connection for venous vein insufficiency that 
remained pending and unadjudicated until the June 2006 rating 
decision granted service connection.  He says he reported 
lower extremity symptoms of pain, heaviness, fatigue, edema, 
and superficial veins to military and VA doctors.  He and his 
physician argue that during service and thereafter he was 
misdiagnosed by military and VA medical personnel.  His 
physician, Dr. I. Ahmad, has repeatedly emphasized that his 
venous insufficiency and varicose veins actually began in 
service, but was not properly identified or treated by 
military doctors.  See July 2006 NOD; January 2007 VA Form 9; 
June 2007 hearing testimony at pages 2-4, 13, 21; September 
2009 hearing testimony at pages 2-11; private treatment 
records of Dr. I. Ahmad dated from 2004 to 2008.        

In order for the Veteran to be entitled to an even earlier 
effective date, the Board must determine whether the claims 
folder contains any prior informal claim for benefits for 
service connection for venous vein insufficiency or varicose 
veins of the lower extremities between the time of the 
discharge from service on June 23, 1996 until the current 
December 10, 2003 effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

At the outset, the Board finds the evidence does not 
demonstrate an informal claim for venous vein insufficiency 
or varicose veins of the lower extremities was received 
within one year after the Veteran's separation from military 
service on June 23, 1996, so the effective date obviously 
cannot be the day following his separation from service.  38 
U.S.C.A. § 5110 (b)(1); 38 C.F.R. §3.400(b)(2)(i).  In this 
regard, his earlier Application for Compensation or Pension, 
VA Form 21-526, which was received by the VA six months prior 
to discharge, on December 11, 1995, indicated "see 
attached" for the nature of the claim.  The Veteran attached 
several Statements in Support of Claim, VA forms 21-4138, in 
which he requested entitlement to service connection for back 
pain, wrist pain, closed head injury, acne, ear scarring, 
ringing in the ears, personality disorder, severe 
chondromalacia of the knees and cartilage, and left wrist 
scarring.  Of significance is the fact that the Veteran 
failed to list or mention venous vein insufficiency or 
varicose veins of the lower extremities at that time.  The 
additional STRs he attached also did not reflect any 
treatment for venous vein insufficiency or varicose veins of 
the lower extremities.  In addition, a latter informal claim 
for severe chondromalacia of the knees and cartilage, 
received by the RO on August 6, 1996, only mentioned fatigue 
and pain of the knees.  There was no mention of venous vein 
insufficiency or varicose veins.  That is, neither the 
December 11, 1995 claim, nor the August 6, 1996 claim, 
revealed an intent to seek, or a belief in entitlement to, 
service connection for venous vein insufficiency or varicose 
veins of the lower extremities at that time.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  The RO's subsequent March 1997 rating 
decision accordingly did not address venous vein 
insufficiency or varicose veins of the lower extremities.  VA 
is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. 
at 356-57.  

In order for a statement to be construed as a claim, the 
claimant must also identify the benefit sought.  This means 
that the claimant must describe the nature of the disability 
for which he is seeking benefits.  His identification of the 
benefit sought does not require any technical precision.  See 
Ingram, 21 Vet. App. at 256-57.  A claimant may identify the 
benefit sought by referring to a body part or system that is 
disabled or by describing symptoms of the disability.  
Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The 
Court held in Brokowski that a reference to "all 
disabilities of record" was insufficient to satisfy the 
requirement for informal claims under 38 C.F.R. § 3.155(a) 
that the claim must "identify the benefit sought."   23 
Vet. App. at 86.  A VA adjudicator is not required to 
anticipate a claim for benefits for disabilities that have 
not been identified in the record by medical professionals or 
by competent lay evidence at the time that a claimant files a 
claim or during the claim's development.  Id. at 88.  The 
Veteran's description of bilateral knee pain and fatigue in 
his 1995 and 1996 statements of record in this case is too 
vague to identify the benefit sought.  He appeared to be 
identifying an orthopedic knee disorder, as opposed to a 
vascular vein disorder of the lower extremities.  The Board 
emphasizes that in determining whether an informal claim has 
been made, VA is not required to read the minds of the 
Veteran or his representative.  Cintron, 13 Vet. App. at 259.    

In making this determination, the Board has also considered 
the Veteran's STRs, and as well as a VA skin examination 
dated in September 1996, a VA joint examination dated in 
October 1996, and a VA general medical examination dated in 
November 1996.  The Board does not find that such medical 
records constitute an informal claim for service connection 
for venous vein insufficiency or varicose veins of the lower 
extremities, even when considered in conjunction with the 
1995 formal claim and August 1996 informal claim for other 
disabilities of record.  These medical examinations and 
treatment records are simply VA and military treatment 
records created by VA and military physicians - they are not 
a communication from the Veteran, his representative, a 
Member of Congress, or an agent communicating an intent to 
file a claim for compensation benefits.  See 38 C.F.R. §§ 
3.1, 3.155(a), (b).  The Veteran had not executed a power of 
attorney for the military or VA physician to be able to 
submit a claim on the Veteran's behalf.  See 38 C.F.R. 
§ 3.155(b).  Furthermore, none of the military STRs or VA 
examinations from 1996 discusses heaviness or swelling or 
edema from varicose veins or venous insufficiency.  The 
October 1996 VA joint examiner diagnosed mild patellofemoral 
syndrome of the knees, an orthopedic disorder.  The Veteran's 
reported symptoms of fatigue, pain, popping, and grinding 
were noted.   The November 1996 VA general medical examiner 
only noted knee pain, but most importantly, this examiner 
specifically stated there were no varicose veins, pedal 
edema, or abnormal pulses.  This contradicts the Veteran's 
assertions that varicose veins and swelling were present at 
that time.  In fact, the first explicit medical evidence of a 
varicose veins or venous insufficiency disorder in the claims 
folder comes from a private January 2004 treatment record, 
which documented a five year history of varicose veins since 
1999.  To the extent the Veteran and his physician argue that 
venous vein insufficiency was present but misdiagnosed during 
and immediately after service, there is no VA law, 
regulation, or Court or Federal Circuit case that provides 
for an earlier effective date based on an alleged 
misdiagnosis. 

The Board is cognizant of the Veteran's assertion that he 
underwent an examination at a VA facility the day after 
discharge from service on June 24, 1996.  The Veteran states 
he reported symptoms of venous vein insufficiency to the VA 
examiner at that time, but the examiner said it was 
"nothing."  See September 2009 hearing testimony at pages 
8-11.  However, the claims folder only contains VA 
examinations dated in September, October, and November of 
1996, but not June of 1996.  In fact, when the Veteran filed 
an informal claim for bilateral knee problems in August 1996, 
he indicated that a "2507 exam" was necessary.  This serves 
as clear evidence that a prior VA examination had not been 
performed in June of 1996.  Given the passage of time, it is 
likely the Veteran is confusing the precise dates the VA 
examinations were performed.  
 
In any event, the mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for a benefit.  See 
Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing 
Brannon, 12 Vet. App. at 35.  Furthermore, the Court has held 
that in the absence of a sufficient manifestation of an 
intent to apply for benefits for a particular disease or 
injury, a document providing medical information in and of 
itself is not an informal claim for VA benefit.  Ellington v. 
Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the 
Court has also stated that a Veteran's attempt to obtain 
treatment does not comprise a claim.  Dunson v. Brown, 4 Vet 
App. 327, 330 (1993).
  
VA must have some means of distinguishing between legitimate 
claims and ordinary medical paperwork.  The basic procedural 
requirements imposed by § 3.155 serve this purpose.  Indeed, 
if his STRs or his VA examinations were interpreted as an 
informal claim, "would eviscerate the intent requirement [of 
§ 3.155]."  See Ellington, 22 Vet. App. at 146.  

The Court recognized two exceptions to this general rule:  
(1) When an underlying claim has been awarded and the medical 
records demonstrate that the Veteran's disability has 
increased (38 C.F.R. § 3.157), or (2) when an underlying 
claim has been denied and the medical records evidence new 
and material evidence to reopen the claim.  Criswell, 20 Vet. 
App at 504.  However, neither exception applies in this case.    

The Board finds that the Veteran's December 1995 application 
for benefits for other disabilities, as well as his August 
1996 informal claim, in conjunction with his STRs and VA 
medical examinations from 1996, did not constitute a pending, 
unadjudicated claim for service connection for venous vein 
insufficiency on either a direct or secondary basis.  In 
addition, the claims folder contains no other communication 
from the Veteran or attorney indicating intent to seek, or a 
belief in entitlement to, service connection for venous vein 
insufficiency or varicose veins of the lower extremities from 
the time of discharge from service on June 23, 1996 until 
December 10, 2003, the current effective date assigned.  
38 C.F.R. §§ 3.1(p), 3.155(a).  Further, a June 2007 lay 
buddy statement from a fellow Marine who stated he observed 
varicose veins on the Veteran's legs during service cannot 
constitute an earlier informal claim for benefits under any 
VA law.  There is no provision in the law for awarding an 
earlier effective date based on evidence that venous vein 
insufficiency existed from the time of his military service.  
While VA is obligated to consider all possible bases for 
compensation, this does not mean that it must consider claims 
that have not been raised.  Dunson, 4 Vet. App. at 330.  The 
Board's actions are bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  

The Veteran has cited the case of Moody v. Principi, 360 F.3d 
1306 (Fed. Cir. 2004), for the argument that the VA failed to 
sympathetically adjudicate a prior informal claim for 
benefits.  See June 2007 hearing testimony at page 31.  
However, his reliance on the facts of Moody is misplaced.  In 
Moody, the informal claim at issue was a 1982 VAF 21-526, in 
which the Veteran circled the word "pension" at the top of 
the application, but also stated that his headaches and 
nervous condition originated in 1966 at the same time as his 
service-connected prostatitis.  The Federal Circuit held that 
the Board failed to sympathetically read this pleading as an 
earlier 1982 informal claim for secondary service connection 
for a psychiatric disorder.  However, the Moody case can be 
distinguished from the present matter, because here, the 
Veteran failed to demonstrate an intent to apply for benefits 
or even an identification of the benefits sought for varicose 
veins or venous vein 
insufficiency.  There was no discussion of any such disorder 
in his 1995 formal claim, in his 1996 informal claim, in his 
STRs, or in earlier VA medical evidence of record.  

The Board is cognizant of the "implicit denial rule" 
recently articulated by the Federal Circuit Court and 
Veteran's Claims Court.  The Federal Circuit has determined 
that where a claim, including a reasonably raised claim under 
a sympathetic reading, is not acted upon by the agency 
decision maker, it is deemed denied.  Andrews v. Nicholson, 
421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit 
Court subsequently held that when a claimant files more than 
one claim with the RO at the same time, if the RO acts on one 
of the claims but fails to specifically address the other, 
the second claim is deemed denied and the appeal period 
begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 
(Fed. Cir. 2006).  The Court, for its part, has held that, 
for a claim to be deemed denied, there must be a recognition 
of the substance of the claim in a decision, from which the 
claimant could reasonably deduce that the claim had been 
adjudicated, or an explicit subsequent adjudication of a 
claim for the same disability.  Ingram, 21 Vet. App. at 255.  
The Court in Ingram interpreted Deshotel and Andrews stand 
for the proposition that, where an RO decision discusses a 
claim in terms sufficient to put the claimant on notice that 
it was being considered and rejected, then it constitutes a 
denial of that claim even if the formal adjudicative language 
does not 'specifically' deny that claim."  Id.  The key 
question in the implicit denial inquiry is whether it would 
be clear to a reasonable person that VA's action that 
expressly refers to one claim is intended to dispose of 
others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 
(Fed. Cir. 2009).

But all of the above holdings of the Federal Circuit and the 
Veteran's Claims Court presuppose a finding that a claimant 
had in fact filed a claim.  In this case, the Board has found 
that the Veteran did not in fact have an informal claim 
pending for service connection for venous vein insufficiency 
or varicose veins of the lower extremities in 1996, even with 
a sympathetic reading of the Veteran's pleadings.  It follows 
that the "implicit denial rule" holdings are essentially 
inapplicable to the present case. 

Therefore, the preponderance of the evidence is against an 
effective date earlier than December 10, 2003 for the award 
of service connection for venous vein insufficiency of the 
left and right lower extremities.  38 U.S.C.A. § 5107(b).  




ORDER

An effective date earlier than December 10, 2003 for the 
grant of service connection for venous vein insufficiency of 
the left lower extremity is denied.  

An effective date earlier than December 10, 2003 for the 
grant of service connection for venous vein insufficiency of 
the right lower extremity is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


